Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1 – 4, 6 - 14, drawn to a composition for coating a fiber. 
Group II, claims 19 - 24, 26 – 30, 32 and 38 – 40, drawn to a process for compatibilizing a plurality of reinforcing fibers with a polymer matrix. 
Group III, claims 41 and 46 – 52, drawn to a fiber reinforced composite.
Group IV, claims 61 – 63, drawn to a process for forming a split post-coated carbon fiber bundle.  
The inventions listed as Groups I – IV, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: unity of invention is present a priori since there are common technical features to the two Groups of inventions, such as the use of a composition consisting essentially of: a film former, said film former comprising at least one of polyvinylpyrrolidone, polyvinylacetate, and However, Schweizer et al. US 20070082199 A1 (Schweizer) teaches all the features of claims 1, 14,19, 41 and 61; in particular teaches a sizing water-compositions for coating fibers and bundles thereof (such as glass or carbon fibers) comprising at least one film former polymer (such as PVP, PU, PVA and combinations therefrom as claimed), a range of coupling agents (mainly silane based as claimed) and eventually other additives like antistatic agents. The amount ranges of the main components, such as film former and coupling agent in the coating compositions of the cited documents either fall completely within or overlap with those claimed and the composition in Schweizer can also be to prepare the composites from this coated reinforcing fibers.
Therefore, there is no special corresponding technical feature or unity of invention between the claimed Groups. Restriction is appropriate. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786